Title: To George Washington from Major General Israel Putnam, 30 March 1779
From: Putnam, Israel
To: Washington, George


Dear Sir
Camp Reading [Redding, Conn.] 30th March 79
The Inclosures herewith transmitted came to hand by Express from Genl Parsons last Evening.

I thought it not advisable to detach any more men from the Division, untill your pleasure was known; But have Orderd a Detachment of 300 already on Command near the Sea Coast to move Eastward, as far as N: Haven, and wait Gnl Parsons’s Orders—Of which I have informed him.
That the Enemy have in contemplation some enterprize of importance, is beyond a Question. Their object may be better known to your Excellency, than to me—But it appears to me the destruction of the Shipping at N: London, would be as brilliant a success as any they could flatter themselves with—and perhaps would be attended with less loss to them, and more detriment to us, than any other attempt they can make, except they should possess themselves of the posts in the Highlands.
But I ardently wish (as I have before frequently solicited) to receive your Excellencys particular directions, and to know with what discretion I am to act in the present emergency. I am with great respect Your Excellencys Most Obedt Servant,
Israel Putnam
P.S. I have Inclosed you a late N. York Paper—This is the third letter I have written on the same subject, and have as yet received no Answer, but expect that to mine of the 22nd every moment—As I was closing this your’s of the 21st has arrived.

